 

EXHIBIT 10.2

 

PROFESSIONAL SERVICES AGREEMENT

 

This Professional Services Agreement (“Agreement”) is entered into effective as
of September 21, 2012 (“Effective Date”), between ACCESS BUSINESS GROUP
INTERNATIONAL LLC, a Michigan limited liability company, with offices located at
7575 Fulton Street East, Ada, Michigan 49355 (“ABGIL”), and INTERLEUKIN
GENETICS, INC., with offices located at 135 Beaver Street Waltham, Massachusetts
02452 (“Contractor”). The parties agree as follows:

 

This Agreement sets forth the terms and conditions under which ABGIL or ABGIL’s
Affiliate (as defined herein) will purchase from Contractor, and under which
Contractor will provide to ABGIL or ABGIL’s Affiliate, certain services as may
from time to time be agreed by the parties in a written SOW (as defined in
Section 1.1 below). As used in this Agreement, “Affiliate” means any
corporation, company, partnership, trust, sole proprietorship, or other entity
or individual that, in whole or in part, (a) is owned or controlled by such
party; (b) owns or controls such party; or (c) is under common ownership or
control with such party. Contractor shall not be deemed to be an Affiliate of
ABGIL for purposes of this Agreement.

 

1.           SCOPE OF SERVICES.

 

1.1           Services. Contractor agrees to provide the services and
deliverables as described on separately executed statements of work (“SOW”), as
may from time to time be entered into between ABGIL and Contractor or between
ABGIL’s Affiliate and Contractor. An SOW may be executed by a duly authorized
representative of ABGIL or ABGIL’s Affiliate. If an Affiliate of ABGIL has
executed a SOW, then with respect to such SOW, the term “ABGIL” as used in this
Agreement shall refer to the Affiliate that has executed such SOW.

 

1.2           Statement of Work. Each SOW shall be substantially in the form
attached hereto as Exhibit A and shall specifically describe the services to be
performed by Contractor, the deliverables, the performance schedule, the
applicable pricing, the payment terms, and other material terms and conditions.
Time is of the essence with respect to all of Contractor’s obligations in the
SOW.

 

1.3           Conflicting Terms. Each SOW shall be incorporated into, made a
part of, and governed by the terms and conditions of this Agreement. If there is
a conflict between this Agreement and any SOW, the terms of this Agreement shall
control, unless the SOW specifically amends this Agreement by reference to this
Section and the Section(s) to be amended. For the avoidance of doubt, the
parties may agree to amend and replace any or all of Section 4 and Section 8.3
hereof in an SOW that specifically amends this Agreement by reference to
Sections 1.3, Section 4 and Section 8.3.

 

2.           TERM.

 

2.1           This Agreement. This Agreement shall remain in effect until
terminated as provided in Section 8.

 

2.2           SOWs. Each SOW shall remain in effect until the earliest to occur
of the following events: (a) the SOW is terminated as provided in Section 8 or
(b) the SOW has expired on its own terms (unless the parties have agreed, in
writing, to extend the term of such SOW).

 

 

 

 

3.           PRICE AND PAYMENT.

 

3.1           Pricing. The services provided by Contractor shall be at the
pricing stated in the applicable SOW.

 

3.1.1           Fixed Fee. If an SOW lists a price for a particular service or
deliverable and such price is specified without qualification, the amount quoted
shall be deemed a fixed fee. Contractor shall provide such service or
deliverable for the fixed fee (including reimbursable expenses), and ABGIL shall
not be liable for any additional charges if Contractor’s actual costs and
reimbursable expenses for such service or deliverable exceed the fixed fee.

 

3.1.2           Time and Material. Payment for a service or deliverable to be
provided on a time-and-material basis shall be determined in accordance with the
hourly rates set forth in the applicable SOW multiplied by the hours that
Contractor has worked on such service or deliverable. If the SOW fails to
identify the applicable hourly rates, payments shall be made in accordance with
Contractor’s then-current hourly rates for the services described in the
applicable SOW. Contractor shall provide ABGIL with at least ninety (90) days
advance written notice of any revisions to Contractor’s hourly rates. No
increase in hourly rates shall be effective in the absence of such notice.

 

3.1.3           Not-to-Exceed Fee. If the SOW lists a price for a particular
service or deliverable on a not-to-exceed basis, the service or deliverable
shall be provided on a time-and-material basis (including reimbursable expenses)
for not more than the specified maximum aggregate amount. ABGIL shall not be
liable for any additional charges if Contractor’s actual costs and reimbursable
expenses for such service or deliverable exceed the not-to-exceed fee.

 

3.2           Reimbursable Expenses. Unless otherwise provided in the SOW and
subject to Sections 3.1.1 and 3.1.3 and Section 3.3, ABGIL shall reimburse
Contractor for reasonable out-of-pocket expenses approved by ABGIL and incurred
by Contractor in connection with the performance of services hereunder,
including the expenses of travel (i.e., hotel accommodations, meals, ground
transportation, telephone charges, internet research, faxing services, tips, and
incidentals) and reasonable third party costs, subject to any limitations or
exceptions specified in the SOW. Contractor shall not bill ABGIL for any travel
time. Reimbursable expenses shall be invoiced on a monthly basis in accordance
with Section 3.3. In addition to the foregoing and notwithstanding any provision
to the contrary contained herein, reimbursable expenses shall include any and
all expenses specifically set forth in the applicable SOW.

 

3.3           Invoices. Unless otherwise provided in the SOW, Contractor shall
submit invoices for fees and expenses on a monthly basis to the address, and in
accordance with the procedures, set forth in the SOW. A separate invoice shall
be issued for each SOW and shall specifically refer to the SOW to which it
relates. Each invoice shall (a) include the job function of each employee
performing services, a description of services performed by each employee, and
the hours expended by each employee performing services; and (b) separately
itemize expenses for which reimbursement is sought by date, type of expense, and
name of employee who incurred the expense. Each invoice shall include such
additional information as ABGIL may from time to time reasonably request. ABGIL
shall not be responsible to reimburse any of Contractor’s expenses unless and
until Contractor has provided to ABGIL an invoice requesting reimbursement for
such expenses and sufficient documentation for ABGIL to confirm the timing,
amount, and purpose of such expenses. ABGIL shall pay Contractor for fees and
reimburse Contractor for expenses within thirty (30) days of ABGIL’s receipt of
Contractor’s undisputed invoice. Contractor waives any right to payment of fees
or reimbursement of expenses that are not set forth on a Contractor invoice,
supported by appropriate documentation, and received by ABGIL within thirty (30)
days of being incurred by Contractor. The terms of this Section 3.3 shall
control all matters related to Contractor invoices and any conflicting or
additional terms in a Contractor invoice shall not be binding on ABGIL.

 

2

 

 

3.4           Taxes. ABGIL shall have no obligation to withhold or otherwise pay
any taxes with regard to any amounts paid to Contractor, or in relation to
Contractor’s performance of this Agreement, except for any sales tax or
value-added tax that ABGIL may be obligated to withhold or otherwise pay
pursuant to applicable law. Except for any sales tax or value-added tax that
ABGIL may be obligated to withhold or otherwise pay pursuant to applicable law,
all taxes on payments to Contractor and on Contractor’s operations and income,
as well as federal, state, and local taxes applicable to Contractor’s
performance of this Agreement, shall be Contractor’s sole responsibility and
expense.

 

3.6           Payments to Others. Unless an SOW expressly provides otherwise,
ABGIL shall not be responsible for any payment to, or on behalf of Contractor
to, any other person with regard to services furnished pursuant to any SOW.

 

4.           INTELLECTUAL PROPERTY.

 

4.1           Noninfringement. Contractor covenants, represents, and warrants
that all ideas, concepts, designs, drawings, packages, line extensions, works of
authorship, derivative works, processes, methods, information, developments,
materials, discoveries, inventions, improvements, software, and all other
intellectual property or rights, whether patentable or unpatentable, and whether
subject to any other intellectual property right protection or not, that are
conceived, created, or developed by Contractor or Contractor’s employees,
agents, and subcontractors, whether solely or jointly with others (including
ABGIL employees), as a result of, related to or arising out of the performance
by Contractor of Contractor’s duties pursuant to this Agreement or any SOW
(collectively, “Work”) are and shall be original and, to Contractor’s knowledge
do not and shall not infringe any patent, copyright, or other proprietary right
of any third person. Contractor further covenants, represents, and warrants that
(a) Contractor has no existing obligation to assign or transfer to a third party
any Work; and (b) each of Contractor’s employees, agents, or subcontractors who
may provide services pursuant to this Agreement are and shall be obligated to
assign to ABGIL all the employee’s, agent’s, or subcontractor’s ownership in any
aspect of the Work.

 

4.2           Ownership. Contractor agrees that the Work shall be the sole and
exclusive property of ABGIL. Contractor assigns and agrees to assign to ABGIL
(and agrees to cause Contractor’s employees, agents, and subcontractors to
assign) all right, title, and interest in and to the Work, including all
intellectual property rights in the Work throughout the world. Such intellectual
property rights shall include utility and design patents and patent applications
and reissues thereof, copyrights (including derivative works either existing or
to be created by or for ABGIL or Contractor, including modifications of original
designs and line extensions), trade dress and trademarks, trade secrets, and
confidential information. Contractor and Contractor’s employees, agents, and
subcontractors shall have no rights to retain or use any of the Work. Contractor
shall promptly disclose to ABGIL all Work that relates to any SOW or this
Agreement. Contractor shall grant ABGIL continuous access to Contractor’s Work
that is in progress and relates to this Agreement, including the right to
examine and evaluate such Work in progress at any reasonable place and time.

 

4.3           Assistance. At the request and expense of ABGIL, Contractor,
whether or not then acting in capacity of a consultant, shall assist ABGIL in
the establishment, preservation, and enforcement of all intellectual property
rights in any Work, including making, executing, and delivering all application
papers, assignments, and instruments, and performing, or causing to be
performed, such other lawful acts as ABGIL may deem necessary or desirable in
making or prosecuting applications for patents, trademarks, copyrights, and
other intellectual property rights, and any renewals, reissues, and extensions,
related to such Work. Contractor shall assist and cooperate with ABGIL and
ABGIL’s attorneys in any controversy or legal proceedings relating to such Work
or to the patents, trademarks, copyrights, and other intellectual property
rights that may be procured thereon. The decision on whether to file a patent,
trademark, copyright, or other intellectual property protection application with
respect to any Work and the manner of preparation and prosecution of any patent,
trademark, copyright, or other intellectual property protection application
shall be wholly within the discretion of ABGIL.

 

3

 

 

4.4           Works Made for Hire. Contractor agrees that all Work that is
eligible for copyright protection in the United States or elsewhere shall be, to
the full extent possible by law, “works made for hire” as defined in Section 101
of the United States Copyright Act of 1976 (“Copyright Act”) and the similar law
of any other country in which protection for the Work is available.

 

4.5           Preexisting Works. Contractor may include work or materials in a
Work that were conceived, created, or developed prior to execution of an SOW in
Contractor’s services or deliverables (collectively, “Pre-existing Materials”)
to ABGIL hereunder only if the Pre-existing Materials are provided by ABGIL or
if the Pre-existing Materials are owned or licensable without restriction by
Contractor. To the extent that Pre-existing Materials owned or licensed by
Contractor are included in a Work, Contractor shall identify and provide a
description of the Pre-existing Materials prior to commencement of the services
involving the Pre-existing Materials and shall provide a separate and express
warranty that Contractor has the right to include the Pre-existing Materials in
a Work hereunder. Contractor grants and agrees to grant to ABGIL an irrevocable,
nonexclusive, worldwide, royalty-free right and license to use, execute,
reproduce, display, perform, sell, distribute (internally and externally) copies
of, prepare derivative works based upon, and otherwise exploit Pre-existing
Materials as included in any Work, and the right to authorize others to do any
of the foregoing. Contractor shall, at Contractor’s expense, be responsible for
obtaining any consent of third parties necessary for ABGIL to fully exercise
ABGIL’s rights hereunder, including all consents and releases necessary for the
use of any music, including synchronization rights, photo, graphic, and other
copyrighted materials, and the name, likeness, portrait, and picture of any
person in any advertising, promotional, and other materials that Contractor
prepares for ABGIL, including consents from ABGIL’s employees who appear in such
materials. Such consents and releases shall be sufficient to allow Contractor to
pass copyright ownership to ABGIL as required hereunder, unless otherwise agreed
to in writing by the parties.

 

4.6           General Skills. Notwithstanding anything to the contrary herein,
each party and such party’s employees shall be free to use and employ the
party’s and the party’s employees’ general skills, know-how, and expertise, and
to use, disclose, and employ any generalized ideas, concepts, know-how, methods,
techniques, and skills gained or learned during the course of any SOW, so long
as the party and the party’s employees acquire and apply such information
without disclosure of any confidential or proprietary information of the other
party and without any unauthorized use or disclosure of Work owned by the other
party.

 

4.7           Waiver of Moral Rights. Contractor hereby expressly and forever
waives Contractor’s moral rights arising under United States federal law (such
as the rights described in 17 U.S.C. § 106A(a)), under any state law, and under
the laws of any other country that conveys rights of the same nature or any
other type of moral right or droit moral. Contractor knowingly executes this
waiver on the following terms: (a) this waiver applies to all Work, including
packaging, graphics, and closures, as applicable; and (b) this waiver applies to
all uses and applications in which either the attribution right (and rights of a
similar nature) or the integrity right (and rights of a similar nature) may be
implicated. Contractor shall promptly secure, on behalf of ABGIL, waivers of all
such moral rights that may be held by Contractor’s employees, agents, and
subcontractors as a result of, related to, or arising out of Contractor’s
performance of Contractor’s duties pursuant to this Agreement.

 

4

 

 

5.           CONFIDENTIALITY. The parties acknowledge the existence of that
Confidential Disclosure Agreement (the “CDA”) executed between the parties dated
April 25, 2012, a copy of which is attached hereto and incorporated herein as
Exhibit B. The parties agree that the CDA is hereby republished and shall remain
in full force and effect according to its terms and shall govern all disclosures
of Confidential Information (as defined in the CDA) between the parties with
respect to this Agreement and any SOWs hereunder; provided, however, that the
term of the CDA shall be amended to expire three (3) years following the date of
expiration or termination of this Agreement. The parties agree that the terms of
this Agreement and each SOW shall be deemed “Confidential Information” under the
CDA and subject to the non-disclosure and non-use obligations of the CDA.

 

6.           ADDITIONAL COVENANTS, REPRESENTATIONS, AND WARRANTIES. At the time
of execution of this Agreement, at the time of execution of each SOW, and during
the providing of services, Contractor covenants, represents, and warrants to
ABGIL as follows:

 

6.1           Authority to Contract and Full Performance. Contractor represents
and warrants that Contractor has the right and authority to enter into this
Agreement and to make all of the grants and assignments and to undertake the
obligations required by this Agreement. In addition, Contractor represents and
warrants that it knows of no condition that would be likely to materially limit
Contractor’s ability to perform this Agreement or any SOW.

 

6.2           Workmanlike Fashion; Adequate Training and Safety Contractor
agrees that all services provided pursuant to this Agreement and any SOW shall
be performed by qualified and adequately trained Contractor personnel in a good
and workmanlike manner. Contractor agrees that all services pursuant to this
Agreement or any SOW shall be performed safely and without injury to any person
or damage to any property. Contractor agrees that it shall not bring, or allow
any of Contractor’s employees, agents, or subcontractors to bring, any hazardous
substance, as defined by applicable law, rule, or regulation, on ABGIL’s
premises, except with ABGIL’s specific written authorization.

 

6.3           Specifications. Contractor agrees that all services and
deliverables performed or delivered pursuant hereto shall meet all requirements
and specifications as set forth in the applicable SOW and as specified to
Contractor by ABGIL.

 

6.4           Supplies and Equipment. Contractor agrees to inspect all equipment
and supplies used in performing services pursuant to this Agreement to ascertain
the equipment’s and supplies’ safety and fitness for such use and to render such
equipment and supplies safe for such use before using such equipment or
supplies. Contractor agrees to supervise all persons who perform services
pursuant to this Agreement that use any equipment or supplies, including any
ABGIL equipment or supplies.

 

6.5           Location of Services. Unless agreed otherwise in writing by ABGIL
(and then only to the extent specifically agreed) Contractor agrees that all
work relating to services performed pursuant to this Agreement shall be
performed in the United States of America.

 

6.6           Software. Contractor agrees that it shall not access, add to,
modify or extract data from, install software on, or otherwise use any ABGIL
computer or other information storage or retrieval system, except with ABGIL’s
specific written authorization.

 

6.7           Compliance with Standards and Laws. Contractor agrees that
Contractor and the services shall comply with (a) any applicable industry
standards and (b) all laws, ordinances, statutes, treaties, rules, judgments,
regulations, and other determinations and findings of any governmental authority
applicable to or binding upon a party or to which that party is subject or to
which the services must comply, whether federal, state, county, local, or
otherwise.

 

6.8           Privacy Compliance. Without limiting the generality of anything
foregoing, Contractor covenants, warrants, and represents as follows:

 

5

 

 

(a)          that the handling, including the transfer itself, of any personal
data by it to ABGIL has been, and shall continue to be, carried out in
accordance with all applicable data protection and privacy laws;

 

(b)          that it shall treat all personal data transferred to it by ABGIL
confidentially and handle it in accordance with all applicable data protection
and privacy laws and applicable provisions of this Agreement;

 

(c)          to deal promptly and properly with all reasonable inquiries from
ABGIL, a data subject or a competent supervisory authority relating to
Contractor’s handling of personal data;

 

(d)          that it shall notify ABGIL of any request for personal data from
any governmental agency and shall obtain ABGIL’s consent prior to the release of
personal data to any governmental agency; and

 

(e)          that it shall indemnify, defend, and hold harmless ABGIL from and
against any costs, expenses, claims, causes of action, liabilities, demands,
damages, and losses incurred by ABGIL as a result of Contractor’s failure to
fulfill any of Contractor’s warranties or undertakings in this Section.

 

7.           INDEMNIFICATION AND INSURANCE.

 

7.1           Indemnification. Contractor shall indemnify, defend, and hold
harmless ABGIL and ABGIL’s Affiliates, and their officers, directors, employees,
and agents from and against all demands, proceedings, claims, expenses, damages,
costs (including attorneys’ fees), actions, liabilities, and losses resulting
from, relating to or arising out of or in connection with (a) Contractor’s
performance of, or failure to perform, Contractor’s obligations pursuant to this
Agreement or any SOW or Contractor’s performance of any activities in connection
therewith; (b) any breach of any warranty, representation, covenant, or
agreement made by Contractor to ABGIL in this Agreement or any SOW; and (c) any
negligence or willful misconduct by Contractor or Contractor’s employees,
agents, or subcontractors.

 

7.2           Insurance.

 

7.2.1           General. During the term of this Agreement and for a period of
three (3) years thereafter, Contractor shall, at Contractor’s cost, maintain in
effect standard insurance of the following types and in the following amounts:
(a) Workers’ Compensation at statutory limits; (b) Comprehensive General
Liability (including umbrella coverage at Two Million Dollars ($2,000,000.00)
per occurrence; (c) Professional Liability Errors and Omissions at One Million
Dollars ($1,000,000.00) per claim; and (d) Comprehensive Automobile Liability
(including umbrella coverage) at One Million Dollars ($1,000,000.00) per
occurrence. Contractor shall cause each of Contractor’s subcontractors that
provide services or deliverables pursuant to a SOW to maintain in force and
effect insurance required under this subsection for the period required herein.

 

7.2.2           Certificates. Contractor shall (a) within three (3) days
following the execution date of this Agreement, furnish to ABGIL insurance
certificates confirming Contractor’s and Contractor’s subcontractors’ insurance
coverage as set forth above; (b) prior to performing any services or
deliverables to ABGIL, cause Contractor’s liability carrier(s) to include ABGIL
and ABGIL’s Affiliates, and their respective officers, directors, employees, and
agents as Additional Insureds under Contractor’s general liability insurance
policy; (c) prior to performing any services or deliverables to ABGIL, require
Contractor’s insurance carrier(s) to furnish thirty (30) days advance written
notice to ABGIL of material change to or cancellation or termination of
Contractor’s general liability insurance policy; and (d) prior to performing any
services or deliverables to ABGIL, cause Contractor’s liability carrier to
include a complete waiver by the insurer of subrogation against ABGIL in
Contractor’s general liability insurance policy. No notice to ABGIL of
cancellation or material change in the insurance coverage of Contractor shall
act as a waiver of Contractor’s continuing obligation to maintain insurance
coverage in the types and amounts specified herein. Contractor acknowledges and
agrees that Contractor’s acquisition of insurance coverage hereunder shall not
satisfy or limit Contractor’s indemnity obligations hereunder. Contractor shall
provide ABGIL with certificates of insurance for the insurance required to be
maintained pursuant to Section 7.2.1 on an annual basis, covering all periods
through and until all applicable statutes of limitations have expired.

6

 

 

8.           TERMINATION.

 

8.1           By Either Party. Either party shall have the right to terminate
this Agreement or any SOW, without liability to the other party, upon written
notice upon the occurrence of either of the following events:

 

8.1.1           Default. If the other party defaults in the performance of any
of the party’s material obligations under this Agreement or any SOW and such
default continues for a period of five (5) business days after receipt of
written notice specifying the nature of the breach; provided, however, that if
the default cannot reasonably be cured within such five (5) business day period,
then the period for curing the default may be extended by an additional period
of not more than five (5) business days, so long as the defaulting party is
diligently pursuing cure of the default during such additional period.

 

8.1.2           Ceases Doing Business, Etc. If the other party ceases conducting
business in the normal course, fails to pay the party’s debts as they become
due, admits insolvency, makes an assignment for the benefit of creditors, or
becomes the subject of any judicial or administrative proceedings in bankruptcy,
receivership, or reorganization.

 

8.2           By ABGIL. Unless otherwise provided in the SOW, ABGIL shall have
the right, without liability to Contractor, to terminate this Agreement or, in
whole or in part, any SOW, upon at least thirty (30) days’ prior written notice
to Contractor. ABGIL shall pay Contractor for all services performed through the
date of termination in accordance with the payment terms outlined in the
applicable SOW. Upon receiving notice of termination under this Section,
Contractor shall immediately adjust or cease services as required by the notice
of termination and Contractor shall mitigate its damages to the greatest extent
possible prior to the termination date.

 

8.3           Deliverables. Upon termination of this Agreement or any SOW,
Contractor shall advise ABGIL of the extent to which performance has been
completed through the termination notice date, and collect and deliver to ABGIL
all deliverables, including all work-in-progress, through any reasonable means
specified by ABGIL. Contractor shall, to the extent not already transferred by
virtue of this Agreement or law, grant to ABGIL all intellectual property rights
in Works in the form in which the rights exist on the date of termination, which
form shall not materially differ from the status described in the invoices and
reports that Contractor has submitted to ABGIL. All obligations in relation to
Works and intellectual property rights and obligations as set forth in Section 4
shall apply to the intellectual property transferred on such date of
termination.

 

8.4           Effect of Termination. Termination of this Agreement automatically
terminates all SOWs entered pursuant to this Agreement.

 

9.           GENERAL TERMS AND CONDITIONS.

 

9.1           Independent Contractor. The parties acknowledge that each party is
an independent contractor and not an agent or employee of the other and nothing
contained herein is intended to be, or is to be construed as, a joint venture or
partnership relationship between the parties. This Agreement shall not confer on
Contractor or Contractor’s employees, agents, or subcontractors any right to
ABGIL service credit or benefits (monetary or otherwise) that are provided to
ABGIL’s employees.

 

7

 

 

9.2           Delays. Neither party shall be liable to the other party for any
delay or failure to perform the party’s obligations if such delay or failure
arises from any cause beyond the reasonable control of that party; provided,
however, that under no circumstances shall Contractor be excused of Contractor’s
responsibilities under this Agreement or any SOW if Contractor’s delay or
failure to perform is a result of a labor dispute or strike. In no event shall
Contractor’s delay or failure to perform be excused under any SOW if (a)
Contractor has not timely and reasonably notified ABGIL of specific cooperation
from ABGIL that Contractor deems reasonably necessary to enable Contractor’s
timely completion of such services or deliverables; (b) ABGIL’s cooperation was
not reasonably necessary to enable Contractor to timely provide the services or
deliverables; (c) Contractor had other reasonable alternate means to acquire
necessary information or documentation that was requested from ABGIL; or (d)
Contractor’s failure or delay would have occurred even in the absence of ABGIL’s
failure to cooperate.

 

9.3           Return of Materials. Upon termination of this Agreement, or upon
request by ABGIL, Contractor shall deliver to ABGIL, or if unable to deliver,
destroy, all materials relating to ABGIL’s business, including all source codes,
flow charts, diagrams, drawings, blueprints, keys, identification badges, tools,
business notes, Confidential Information, memoranda, specifications, devices,
and documents. Contractor shall not retain any photocopies, electronic copies,
or other facsimiles of any of the materials except as permitted by the CDA.

 

9.4           Notices. All notices given pursuant to this Agreement or any SOW
shall be in writing, addressed to the respective parties at the addresses set
forth in the opening paragraph of this Agreement and to the attention of the
person listed below as the party’s signatory of this Agreement (or to such other
address or person as the parties may designate in writing in accordance with
this Section), and delivered by (a) first-class or priority United States Postal
Service mail, postage prepaid, or (b) nationally recognized overnight courier
service, fees prepaid. Such notices shall be deemed delivered and effective two
(2) days after being postmarked by the United States Postal Service for
first-class or priority mail delivery, postage prepaid, or one (1) day after
submission to a nationally recognized overnight courier service, fees prepaid.
To be effective notice to ABGIL, Contractor must also deliver a copy of the
notice, in accordance with the provisions of this Section, to Access Business
Group International LLC, Attn: Managing Counsel—Commercial Transactions, Mail
Code 78-2M, 7575 Fulton Street East, Ada, Michigan 49355.

 

9.5           Subcontractors. Contractor shall not engage any subcontractor to
perform any services under any SOW without the prior written consent of ABGIL,
and a condition of ABGIL’s consent shall be the existence of a written agreement
between Contractor and the subcontractor containing terms, reasonably acceptable
to ABGIL, whereby the subcontractor agrees to fully comply with all provisions
of this Agreement; provided, however, that nothing contained in such agreement
shall attempt or represent to create a contractual relationship between ABGIL
and the subcontractor. Contractor shall be fully responsible for the acts of all
subcontractors to the same extent it is responsible for the acts of Contractor’s
employees.

 

9.6           Approval of Personnel. All personnel assigned by Contractor to
perform services pursuant to this Agreement or any SOW shall be reasonably
acceptable to ABGIL. Upon request by ABGIL, Contractor shall remove any
employee, agent, or subcontractor reasonably determined by ABGIL to be
unacceptable.

 

8

 

 

9.7           Conduct of Contractor Personnel. Contractor shall ensure that
Contractor personnel, while assigned to perform services pursuant to any SOW or
otherwise visiting or accessing ABGIL’s premises, shall comply with all of
ABGIL’s then-current work and safety rules and policies (including ABGIL’s
technology access policies, visitor access policies, and supplier safety
handbook).

 

9.8           Overdependency. Contractor acknowledges and agrees that Contractor
shall not assert any claim, and that it shall not have any cause of action,
against ABGIL relating to Contractor’s financial stability if ABGIL terminates
this Agreement or any SOW for any reason whatsoever.

 

9.9           Amendment. No provision of this Agreement may be modified or
amended except by a written document signed by a duly authorized representative
of the parties.

 

9.10         Assignment. Neither party may assign, delegate, or subcontract this
Agreement or any of the party’s rights or obligations under this Agreement or
any SOW, directly or indirectly, without the prior written consent of the other
party, which consent shall not be unreasonably withheld; provided, however,
ABGIL may freely assign this Agreement and any SOW to any Affiliate of ABGIL
without the prior written consent of Contractor and such assignment shall be
effective immediately upon ABGIL delivering notice of the assignment to
Contractor.

 

9.11         No Liens. Contractor shall not file, and Contractor shall ensure
that no agent or subcontractor of Contractor files, any mechanics’ or other
lien, notice creating such lien, or claim or action thereon for services
pursuant to this Agreement. Where applicable, Contractor shall upon request
deliver to ABGIL contemporaneously with any payment, recordable partial waivers
of lien for any partial payments, and recordable final waiver of lien for the
final payment. If any lien is filed, Contractor shall remove the lien, at
Contractor’s expense, within ten (10) business days.

 

9.12         Waiver. No provision of this Agreement or any SOW shall be deemed
waived, and no breach excused, unless such waiver or excuse is in writing and
signed by the party claimed to have waived or excused. The failure of any party
at any time to require performance of any provision in this Agreement shall not
constitute a continuing waiver and shall not affect the right of the party to,
at a later time, enforce that or any other provision. No consent, waiver, or
excuse by any party of any condition, or of any breach of any term contained in
this Agreement, in any one or more instances, whether express or implied, shall
be deemed to be a further or continuing consent, waiver, or excuse of that or
any other condition or breach.

 

9.13         No Exclusivity. ABGIL has no obligation to use or continue using
Contractor’s services either generally or for any particular project, and the
assignment of a project to Contractor does not limit in any way ABGIL’s right to
pursue the same or different project(s) internally or through third parties.

 

9.14         Binding Effect. This Agreement and all SOWs shall be binding upon
and inure to the benefit of Contractor and ABGIL and their respective legal
representatives, successors, and authorized assigns. The Affiliates of ABGIL
shall have the right to specifically enforce this Agreement to the extent such
Affiliates are party to a SOW or have been assigned the Agreement or an SOW and
such Affiliates are intended third-party beneficiaries of this Agreement.

 

9.15         Counterparts and Signatures. This Agreement and any SOW may be
executed simultaneously in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
agreement. The parties agree that a party’s signature on this Agreement or any
SOW that is exchanged by portable document format (PDF) or facsimile shall have
the effect of original signature of the party for all purposes.

 

9

 

 

9.16         Severability and Interpretation. If any provision of this Agreement
or any SOW shall be prohibited or unenforceable by any applicable law, the
parties intend that such provision shall be ineffective only to the limited
extent and for the limited duration necessary to avoid the prohibition of
unenforceability, without invalidating any of the remaining provisions, and that
all remaining provisions of the Agreement or SOW shall remain in full force and
effect to the greatest extent permissible by law, as amended to the limited
extent necessary to avoid the prohibited or unenforceable provision. This
Agreement has been negotiated between the parties, and the parties intend that
any uncertainty or ambiguity in any provision of this Agreement shall not be
interpreted in favor of or against a party as a result of a party being a
“drafting party,” but intend that such provision shall be interpreted according
to the application of rules of interpretation of contracts generally. As used in
this Agreement, the terms “include(s)” and “including” shall be read to mean
“including without limitation.”

 

9.17         Remedies. The rights and remedies provided herein shall be
cumulative and in addition to any other remedies available at law and in equity.

 

9.18         Governing Law and Language. This Agreement and every SOW shall be
governed by and interpreted according to the laws of the State of Michigan. The
governing language of this Agreement is English and all communications between
the parties related to this Agreement shall be in English. Any dispute regarding
this Agreement or any SOW shall be filed in the Circuit Court for Kent County,
Michigan (or its successor tribunal) or the United States District Court for the
Western District of Michigan, Southern Division (or its successor tribunal), and
the parties hereby stipulate and agree to jurisdiction and venue in such courts.

 

9.19         Survival of Certain Obligations. After expiration or termination of
this Agreement, those provisions that specifically provide for survival beyond
expiration or termination, and all provisions that by their nature are intended
to survive expiration or termination (including without limitation those
provisions regarding indemnification, warranty, limitations of liability,
confidentiality, and protection of proprietary rights and trade secrets), shall
survive expiration or termination of this Agreement.

 

9.20         Entire Agreement. This Agreement (including all exhibits, SOWs, and
other documents expressly incorporated by reference) constitutes the entire
agreement between the Contractor and ABGIL with respect to the subject matter of
this Agreement and supersedes all earlier agreements and understandings, oral
and written, between the parties; provided, however, that nothing in this
Agreement or any SOW shall terminate, amend, or modify any previously executed
confidentiality agreement(s) between Contractor and ABGIL or any of ABGIL’s
Affiliates.

 

9.21         Publicity. Except to the limited extent necessary to perform its
obligations under this Agreement and any SOW, Contractor shall not, without the
prior written consent of ABGIL, discuss, publicize, or otherwise disclose the
existence or terms of this Agreement or the details of the services to be
performed under any SOW, with anyone except authorized professional
representatives (including without limitation auditors and legal
representatives) of Contractor. Contractor shall not use ABGIL’s name,
trademarks, or logos in any written materials, including without limitation
press releases, or advertisements, without ABGIL’s prior written consent.

 

9.22         Counsel. Each party acknowledges that (a) it has reviewed or had
the opportunity to review with its legal counsel each provision of this
Agreement; (b) it has read this Agreement carefully, it understands the
Agreement’s contents, and it freely and voluntarily signs this Agreement; and
(c) other than as expressly contained in this Agreement, the party has not
relied on any representations, warranties, or promises (whether written or oral,
express or implied) of the other party to this Agreement (or the other party’s
agents or representatives) in determining whether to enter into this Agreement.
Each party shall bear its own costs associated with its review of this
Agreement.

 

Signatures on next page

 

10

 

 

The parties have entered into this Agreement effective as of the date first
written above.



 

ACCESS BUSINESS GROUP       INTERNATIONAL LLC INTERLEUKIN GENETICS, INC.        
  By: /s/ Jay G. Ertl   By: /s/ Kenneth S. Kornman Print Name: Jay G. Ertl  
Print Name: Kenneth S. Kornman Its: Vice President – Product Demand   Its: CEO

 

11

 

 

EXHIBIT A

FORM OF STATEMENT OF WORK

 

STATEMENT OF WORK NO. _____

 

This Statement of Work No. _____ (“SOW”) is made and entered into effective
________________, 20__ pursuant and subject to the terms and conditions of a
certain Professional Services Agreement dated August 30, 2012 (“Agreement”)
between Access Business Group LLC (“ABGIL”) and the undersigned Contractor. All
capitalized terms in this SOW shall have the same meaning as defined in the
Agreement, unless otherwise specifically defined in this SOW.

 

Description of Services

 

 

Deliverables/Specifications

 

 

Performance Schedules

 

 

 

Progress Reports, Testing Criteria and Procedures

 

 

Pricing and Payment Schedule

Check one:

 

o          Fixed Fee

o          Time and Material [insert hourly rate]

o          Not-to-Exceed [insert hourly rate]

 

Invoicing Information Contractor must submit Contractor’s invoices by electronic
mail to Amway Accounts Payable at AP.Invoices@amway.com.  Upon the execution of
this SOW, ABGIL shall create and e-fax a Purchase Order (PO) to Contractor.
ABGIL shall establish the PO number with multiple lines, with differing account
numbers, for the differing service requirements.  If Contractor fails to include
the PO number and line number on each invoice, ABGIL shall not be deemed in
default or breach of the Agreement or this SOW for failing to process such
invoice.

Term

 

The term of this SOW shall commence on ___________ and terminate on ___________,
unless earlier terminated in accordance with the Agreement.

 

The parties have executed this Statement of Work effective as of the date first
written above.

 

ACCESS BUSINESS GROUP
INTERNATIONAL LLC [or Affiliate]   INTERLEUKIN GENETICS, INC.       By: SAMPLE –
DO NOT SIGN   By: SAMPLE – DO NOT SIGN Print Name:     Print Name:   Its:    
Its:  

 

12

 

 

EXHIBIT B

CONFIDENTIAL DISCLOSURE AGREEMENT

 Z:\TQData\VINEYARD\Live Jobs\2012\11 Nov\06 Nov\Shift II\v326136 Interleukin
Genetics 10-Q Final\Draft\03-Production [tpg13.jpg]

 

13

 

 

[tpg14.jpg]

14

 

 [tpg15.jpg]



15

 

 

IN WITNESS WHEREOF, the parties have executed this Confidential Disclosure
Agreement as of the Effective Date.

 

ACCESS BUSINESS GROUP
INTERNATIONAL LLC   INTERLEUKIN GENETICS, INC.       By: /s/ Kim S. Mitchell  
By: /s/ Lewis H. Bender Print Name: Kim S. Mitchell   Print Name: Lewis H.
bender Its: Assistant Secretary   Its: CEO

 



16

